DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/27/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 8 and 16 has been entered.
Claims 1-7 and 9-15 are pending in the instant application.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “and the first laser2Serial No.: 16/704,029 driver unit further comprises a 150 W laser diode stack coupled through beam correction optics into a 200 micrometer laser fiber in a numerical aperture (NA) range of 0.15-0.3”  including the remaining limitations.
	Similarly, Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “wherein a first laser2Serial No.: 16/704,029 driver unit configured to generate the plasma sustaining laser beam comprises  a 150 W laser diode stack coupled through beam correction optics into a 200 micrometer laser fiber in a numerical aperture (NA) range of 0.15-0.3 ” including the remaining limitations.
	Claims 2-7, 9-13 and 15 are allowable, at least, because of their dependencies.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Examiner Note: Blondia (WIPO Pub. No. WO2018/136,683, copy previously furnished) discloses, at least in figure 3: an illumination source, comprising: an ingress laser source (360, pg.8, line 8) comprising a first laser driver unit (360) configured to emit a plasma sustaining beam; an ingress collimator (beam 362 is shown collimated) configured to receive the plasma sustaining beam(see fig. 3) and produce a collimated ingress beam (362); an ingress focusing optic (370, pg.8, last paragraph) configured to receive the collimated ingress beam (see fig. 3) and produce a focused sustaining beam (365, pg. 8, last paragraph); a sealed (it holds a gas) lamp chamber (320, pg.8, line 4) containing an ionizable media (pg. 8, line 4) that,
once ignited (line 5), forms a high intensity light emitting plasma (826, plasma sustaining
region, pg. 8, line 8) comprising a waist size smaller than 150 microns (pg. 19, line 4-5,
about 4 microns diameter), the sealed lamp chamber further (820) comprising: an
ingress window (330, pg. 8, last line) configured to receive the focused sustaining beam
(see fig. 3); and an egress window (328, pg. 9, line 10-11) configured to emit a high
intensity light (829, pg. 9, line 13) produced by the plasma (line 13); an ignition source
configured to ignite the ionizable media (pg. 6, line 12, the laser is the ignition source);
and an exit fiber (line 5, pg. 7) configured to receive and convey the high intensity light
(pg. 7), wherein the high intensity light comprises white light with a black body spectrum
(pg. 23, 2nd paragraph, 400-900 includes the white light spectrum RGB. Also pg. 23, last paragraph to 1% paragraph pg. 24 discloses a dip in the black body spectrum at 885nm which can be corrected with increasing the Kr/Xe gas ratio in the lamp) .
Blondia (instant inventor) fails to disclose: and the exit fiber has a diameter in the range of 200-500 micrometers.
Ye teaches a laser driven light source (LDLS) passing through an optical filter
into an optical fiber (see figure 3, section 2.2). Section 3.1 states that the diameter of
the fibers were in the range of 115um to 455 um and that a diameter of 455 um
collected most of the output power (which is within the claimed range of 200-500 um).
	It would have been obvious to one or ordinary skill in the art, before the effective
filing date of the claimed invention, to use an optical fiber with a diameter in the claimed
range, as taught by Ye, to ensure that most of the output power is collected by the fiber.
	Blondia is silent with regards to the allowable claimed limitations above and these were not found in any of the Prior Art.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879